

116 HR 2488 IH: U.S.-Israel Cybersecurity Center of Excellence Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2488IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Cicilline (for himself, Mr. Swalwell of California, Mr. Weber of Texas, Ms. Wasserman Schultz, and Mr. Higgins of New York) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to submit a report on potential benefits and impact to the United
			 States of establishing a joint United States-Israel cybersecurity center
			 of excellence.
	
 1.Short titleThis Act may be cited as the U.S.-Israel Cybersecurity Center of Excellence Act. 2.Report on potential benefits and impact to the United States of establishing a joint United States-Israel Cybersecurity Center of ExcellenceNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report examining the potential benefits and impact to the United States of establishing a joint United States-Israel Cybersecurity Center of Excellence based in the United States and Israel to leverage the experience, knowledge, and expertise of institutions of higher education (as such term is defined in subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), private sector entities, and government entities in the area of cybersecurity and protection of critical infrastructure (as such term is defined in subsection (e) of section 1016 of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c; enacted in title X of the USA PATRIOT Act (Public Law 107–56)).
		